DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  the phrase “to connected with” appears to have a typographical/grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 defines a “sealing valve installation structure” which comprises, inter alia, “a support plate being mounted on an inner side wall of an inner drum” (claim 1) and “a lifting rib . . . a lifting rib body . . . the lifting rib body is hollow inside to form a mounting cavity for installation of the sealing valve, and the sealing valve installation structure is arranged in the mounting cavity.”  It is unclear what it means for the sealing valve installation structure to be arranged in mounting cavity since the mounting cavity is an element of the sealing valve installation structure.
Claim 3 recites the limitation "the supporting ribs."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the support plate is laid flat on an inner wall of the inner drum” and “lower ends of the supporting ribs [of the support plate] are in contact with the inner side wall of the inner drum.”  It is unclear if the “inner side wall” and the “inner wall” are intended to be the same element and if there is proper antecedent basis.  Clarification or amendment is required.
Claim 4 recites the limitation "the lifting rib."  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the notch."  There is insufficient antecedent basis for this limitation in the claim because the claim appears to require at least two notches, one at each of 
Claim 5 recites the limitation "an inner drum wall.”  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this limitation refers to the previously recited “an inner side wall of an inner drum” or a side wall of the inner drum.”
Claim 7 recites the limitation "the bolt."  There is insufficient antecedent basis for this limitation in the claim because there are plural previously recited bolts.
Claim 9 recites the limitation "the second extending rib of each of the two sealing valve mounting structures."  There is insufficient antecedent basis for this limitation in the claim because the claims do not previously define any second extending rib of any “sealing valve mounting structure.”
Claim 10 recites “the sealing valve is installed on the inner drum via the sealing valve structure” which is not understood because the “sealing valve” is an element of the “sealing valve installation structure” of claim 1, so it is unclear how the sealing valve can be installed via a structure that includes the sealing valve.
Claim 10 recites “the sealing valve moves along a radial center direction . . . under an action of centrifugal force” which is not understood because it is not clear what it means to move along a radial center direction.  It is unclear if this direction is a radial direction of the inner drum and towards a center of the inner drum.  It is also unclear what it means for the valve to move under the action of centrifugal force, since, as best as the examiner can determine from the disclosure, the valve is moved by a counterweight to open the drain, not by 
Claim 10 recites the limitation "the sealing valve structure."  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this limitation refers to the previously recited “sealing valve installation structure.”
Claim 10 recites the limitation "an inner drum."   There is insufficient antecedent basis for this limitation in the claim because it is unclear if this limitation refers to the same element as the previously recited “inner drum.”
Claim 10 recites the limitations "a drain opening" and “the drain opening.”   There is insufficient antecedent basis for these limitations in the claim because it is unclear if these limitations refer to the same element as the previously recited “a drain opening.”
Claim 10 recites the limitations "a side wall" and “the side wall.”   There is insufficient antecedent basis for these limitations in the claim because it is unclear if these limitations refer to the same element as the previously recited “inner side wall” or “a side wall.”
Claim 10 recites the limitations "a sealing valve" and “the sealing valve.”   There is insufficient antecedent basis for these limitations in the claim because it is unclear if these limitations refer to the same element as the previously recited “a sealing valve.”
Claim 10 recites the limitation "the sealing valve structure."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, 12 recite the limitation "the supporting plate."  There is insufficient antecedent basis for this limitation in the claims.
ing ribs."  There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites “the support plate is laid flat on an inner wall of the inner drum” and “lower ends of the supporting ribs [of the support plate] are in contact with the inner side wall of the inner drum.”  It is unclear if the “inner side wall” and the “inner wall” are intended to be the same element and if there is proper antecedent basis.  Clarification or amendment is required.
Claim 14 recites the limitation "the through hole."  There is insufficient antecedent basis for this limitation in the claim because there are plural previously recited through holes.
Claim 16 recites the limitation "the through hole."  There is insufficient antecedent basis for this limitation in the claim because there are plural previously recited through holes.
Claim 16 recites the limitation "the bolt."  There is insufficient antecedent basis for this limitation in the claim because there are plural previously recited bolts.
Claim 17 recites the limitation "the extending rib."  There is insufficient antecedent basis for this limitation in the claim because there are plural previously recited extending ribs.
Regarding claim 17, the phrase “the slot . . . to connected with the counterweight of the sealing valve in a plug-in manner” is not understood because it is unclear what it means to be connected with the counterweight in a plug-in manner.  It is unclear what slot structure is required by the phrase “plug-in manner.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/976,282 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and conflicting claims are directed to substantially similar subject matter with only minor differences in language or minor obvious differences.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabaiotti et al. (GB 2432593).
Regarding claim 1-3, 11-13, Rabaiotti discloses a sealing valve installation structure (300) comprising a support plate (314) being mounted on an inner side wall of an inner drum (100; page 5, lines 22-25), wherein a through hole (at 314a) corresponding to a drain opening (206) formed in a side wall of the inner drum is provided in a middle of the support plate (see Figures 1 and 3), and a gap between the support plate and the side wall of the inner drum is provided to form a space for a valve plug of a sealing valve to move up and down (302); a mounting sleeve with a sleeve-shape is fixedly installed on an upper side of the support plate (310), an inner through hole of the mounting sleeve and the through hole in the support plate are coaxially and oppositely arranged (Figure 3: at 310 and at 314a), so that the valve plug of the sealing valve is coaxially installed in the inner through hole and is movable up and down (Figure 3; page 5, lines 25-27); wherein a lifting rib is installed on the side wall of the inner drum of a washing machine, and a lifting rib body is of a shell structure (308; see cross section in Figure 4b), and a lower side of the shell structure is open and is fastened to the inner side wall of the 
Regarding claim 4, Rabaiotti is relied upon as above with a different interpretation as follows: the mounting sleeve (central portion of 304 holding the valve stem 303); the lifting rib ( 308, 310 and 318); supporting ribs (at 318/320) and wherein, left and right sides of the lifting rib are respectively provided with a notch, and the notch is formed corresponding to a side of the support plate, so that the side of the support plate is clamped in the notch (see the notch/opening between 310 and 318 having element 314 therein).
Regarding claim 15, Rabaiotti is relied upon as above with a different interpretation as follows: the mounting sleeve (308 and 310); wherein, the mounting sleeve is of a tube structure extending vertically (310), a lower end of the mounting sleeve is open (bottom of 310), an upper end of the mounting sleeve is provided with a folding edge protruding horizontally inward (308), and an inner periphery of the folding edge is provided with an inner peripheral 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711